Citation Nr: 1221674	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-04 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a spine tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2010, the Veteran testified at a hearing conducted at the RO before a Decision Review Officer (DRO).  In March 2012, the Veteran also testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.  

The Board observes that the Veteran filed service connection for benign lymphodema.  However, his contentions throughout the appeal have indicated that he is referring to a spine tumor, including a schwannoma.  In this case, the Board finds the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) instructive.  The Court held that, when a claimant identifies a certain diagnosed disability without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such a claimant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As applied here, the Board notes that the Veteran has contended that he had benign lymphodema that was removed in service, but which ultimately caused a spinal schwannoma.  Consequently, the Veteran seeks service connection for what may be described as a spine tumor.  Therefore, the Board has rephrased the issue as set forth on the title page.  

The issue of entitlement to service connection for a scar from an in-service mole removal has been raised by the record, but has not been specifically addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

A spine tumor was first manifested years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

The Veteran does not have a spine tumor that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in September 2009 complied with VA's duty to notify the Veteran.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  In this regard, the Board observes that VA treatment records dated through January 2010 have been obtained and such records show two spine surgeries, although the Veteran testified at his March 2012 hearing that he had had four surgeries on his spine.  Therefore, it appears that there are additional VA treatment records.  However, the Veteran has not reported that those records are pertinent; rather, he specifically testified that he had already submitted the pertinent surgical records.  

Additionally, as discussed in detail below, the Veteran is arguing that a spinal schwannoma is related to a mole removed in service; records pertinent to the schwannoma removal are of record and the Veteran testified that there has been no recurrence.  Therefore, as the Veteran has not indicated any additional treatment records are pertinent to his appeal, the Board concludes that a remand to obtain additional treatment records is not warranted and would result in unnecessary delay in adjudicating the claim.  See Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

The Board finds that a medical opinion on the question of service connection for a spine tumor is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is no indication, except by the Veteran's conjecture, that any post-service spine tumor is related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that he has a spine tumor related to his military service.  Specifically, he claims that it is related to a mole removed in service or that it began in service.  See, e.g., February 2010 substantive appeal.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain chronic diseases, including malignant tumors or tumors of the spinal cord, may be presumed to have been incurred in service if manifested to a compensable degree within a year of separation from qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  

A review of the Veteran's STRs fails to show treatment for, or diagnosis of, any spine disorder.  In September 1993, the Veteran had a mole removed from his mid-back.  No complaints of back pain in connection with the mole removal were noted.  A periodic examination in December 1996 revealed clinically normal skin and spine.  In his accompanying report of medical history, the Veteran denied having a tumor, growth, cyst, or cancer, or recurrent back pain.  There is no diagnosis of any chronic spine tumor or any other spine disorder.  The STRs also do not contain complaints of spine pain or other symptoms indicative of a spine disorder.

According to post-service medical records, in January 2009, the Veteran reported low back pain since a motor vehicle accident in 1999.  In April 2009, the Veteran reiterated that his chronic low back pain began following a motor vehicle accident.  A June 2009 treatment record indicates that the Veteran believed that his four-year history of low back pain was secondary to a car accident that occurred in May 1999.  The Veteran had a schwannoma removed in July 2009.  A record dated in September 2009 shows that the Veteran was status post T12-L1 laminectomy for resection of schwannoma at the conus medullaris.  A second spinal cord tumor in the cauda equine at L2 was noted.  The Veteran underwent a right L4-5 lumbar laminectomy with diskectomy in November 2009; the diagnosis was persistent right L4-5 herniated nucleus populsus.  None of the Veteran's records suggests that any spine tumor is related to his military service, including having an onset in service, within a year of separation from service, or being secondary to the mole that was removed in service.  

At his July 2010 hearing, the Veteran testified that he had been diagnosed in 2009.  July 2010 Hearing Transcript (H.T.) at 2.  He testified that his symptoms of pain in his lower back began in service.  Id. at 3.  The Veteran believed that the back pain he had in service was associated with the mole removed in 1993.  Id. at 6-8.  However, he said he still had back pain even after the mole was removed.  Id. at 8.  His testimony indicates that the schwannoma removal years after service was the same thing he had in service.  Id. at 9.  He testified that he did not have any doctors' statements indicating a possible relationship between his military service and his current disorders.  Id. at 11.  The Veteran reported prior treatment for his back in 2000 or 2001, but that he could not remember the name of the medical center.  Id. at 15.  The Board observes that the DRO instructed the Veteran that he could submit a release for VA to obtain the records; however, a review of the claims file does not indicate that such a release was ever submitted, so no attempt to obtain records dating from 2000 or 2001 was made.  

The Veteran testified at his March 2012 hearing that the mole removed in service was on his lower back.  Id. at 4.  No physician had told him that the mole removal was actually lymphodema.  Id.  He had had four surgeries on his lower back, located a bit lower than where the mole was removed.  Id. at 4-5.  He testified that a tumor was confirmed by his doctors after his surgeries.  Id. at 5.  The Veteran contended that the problem he had in service turned into a spinal schwannoma.  Id. at 6.  He also testified that the doctor that diagnosed the schwannoma related it to originating from the mole removal.  Id. at 7.  He indicated that all pertinent records had been submitted to VA.  Id. at 8.  He again testified that he had had back pain since service.  Id. at 10.  There had been no recurrence of the schwannoma, but he still had disk problems.  Id. at 13.  He reported that doctors have told him that if an MRI was done in service, the schwannoma might have been found at that time.  Id. at 14.  

Based on a review of the evidence, the Board finds that service connection for a spine tumor is not warranted.  While the Veteran has been diagnosed with schwannoma, the evidence fails to show that it is related to his military service.  

In this case, the Board finds that the evidence fails to show that the Veteran incurred an in-service spine injury that led to chronic disability.  As discussed above, the Veteran's STRs are silent for any spine complaints.  In this regard, the Board observes that a December 1996 examination following the 1993 mole removal revealed a normal spine.  

The Board acknowledges that the Veteran's STRs show that a mole from the mid-back was removed in September 1993.  However, there has been no indication from competent authority that the mole affected the spine.  There is no indication in the Veteran's STRs that he had any spinal complaints either contemporaneous with the mole removal or following the mole removal.  In other words, the evidence fails to show that any injury to his spine resulting in a tumor.  In this regard, the Board observes that the Veteran testified at his March 2012 hearing that no physician had told him that the mole removal was actually a spinal tumor.  In short, the only suggestion that the post-service schwannoma was in any way related to military service is the Veteran's own conjecture, which does not amount to competent evidence of a relationship.  That something happened in service, such as a mole removal, does not mean that something later shown in the same anatomical region after service is related.  

The Board acknowledges the Veteran's reports of having back pain in service that he associated with the mole and of having continuous pain since service.  However, the Board doubts the Veteran's credibility.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran contends that the onset of his back pain that he has reported as a symptom of his current spine tumors occurred in service, which he initially thought was due to the mole.  However, his STRs do not contain any indication that the Veteran had any spine complaints, or for that matter, any complaints associated with the mole and its removal.  Such records, especially his December 1996 periodic examination that followed the mole removal, are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, post-service treatment records show that the Veteran reported that the onset of his back pain was secondary to a motor vehicle accident in 1999.  In this regard, in June 2009, the Veteran himself reported that he believed that his back pain was secondary to a motor vehicle accident in 1999.  Thus, subsequently prepared records tend to show that current disability is directly related to post-service events, which directly contradicts the Veteran's claim of spine problems in service and continuity of symptoms since service.  Therefore, the evidence does not support a finding that the Veteran incurred an in-service injury or disease to his spine.  In this regard, the Board observes that in a January 2010 rating decision, the RO specifically denied service connection for lower and upper back pain based on the evidence failing to show that back pain was occurred in or caused by service.  (The Veteran did not appeal this denial.)  

The evidence also does not show that the onset of any current spine tumor occurred during service.  As discussed above, the Veteran's STRs are silent for any spine complaints and an examination in 1996 revealed a normal spine.  The earliest showing of a spine complaint is in 2009, which the Veteran specifically attributed to a motor vehicle accident in 1999 as opposed to an injury incurred in service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of spine complaints, symptoms, or findings until a decade between the period of active service and the claim is evidence that tends to show that no spine tumor had its onset during service.  

To the extent that the Veteran reported that his symptoms began in 1999, the Board observes that the Veteran was discharged from service in 1999.  However, he specifically attributed his symptoms to a motor vehicle accident and he has not contended, nor do his STRs show, that he had a motor vehicle accident in service in 1999.  Additionally, it should be pointed out that, while the Veteran had pain in 1999 following the motor vehicle accident, there has been no suggestion from a competent source that any pain was a manifestation of a schwannoma such that it could be concluded that a tumor was manifested to a compensable degree within a year of his separation from service.  38 C.F.R. § 3.307, 3.309.  

In reaching the conclusion that the spinal tumors diagnosed post-service did not have their onset in service, the Board acknowledges the Veteran's testimony that doctors told him that if an MRI had been done in service, the tumors might have been discovered.  However, the Board reiterates that the Veteran's STRs show no spinal complaints such as would have warranted diagnostic testing such as an MRI.  In this case, the probative medical evidence of record fails to show that the Veteran incurred an in-service event, injury, or disease to his spine, or that any post-service spinal tumors had their onset in service.  

The Board acknowledges the Veteran's belief that he has a spine tumor that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  (As noted above, the Board does not find the Veteran's statements of having had pain in service to be credible.)

Without credible and competent evidence of a spine problem in service, the onset of a spine tumor during active duty, a continuity of pertinent symptomatology after service, or of an association between a spine tumor associated with the Veteran's active duty, service connection for a spine tumor is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a spine tumor.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a spine tumor is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a spine tumor is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


